DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 6 July 2018.  It is noted, however, that applicant has not filed a certified copy of the 201810738906.1 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2018/0353957) in view of Livingston et al. (US 2016/0178520), Sink et al. (US 2016/0291308), and Bresolin et al. (US 2014/0009596).
	In regard to claim 1, Bishop et al. disclose an instantaneous multi-wavelength fluorescence detection instrument, comprising a card holder having an accommodating groove, a driving mechanism configured to drive the card holder to move (e.g., “… cartridge shuttle 570 is configured to receive and releasably couple to the microfluidic cartridge 502. For example, the cartridge shuttle 570 can include a detent that engages a corresponding feature on the microfluidic cartridge 502 to allow the cartridge shuttle 570 to impart movement to the microfluidic cartridge 502. The transport motor 572 is operatively coupled to the cartridge shuttle 570 to impart motion to the cartridge shuttle 570 along an x-axis dimension within the analyzer system 504 …” in paragraphs 254 and 255), and an optical module for fluorescence detection (e.g., “… optics module 560 is ” in paragraph 259), the optical module comprising:
(a) an excitation light source component having at least one excitation light channel, wherein the excitation light source component comprises a first dichroic mirror and a light source configured to generate irradiation light, the first dichroic mirror being arranged at an irradiation light path of the light source, the card holder being movable onto a reflection light path of the first dichroic mirror by the driving mechanism (e.g., “… electromagnetic radiation source 110 is aligned so that its output 126 … dichroic mirror 160 then reflects the electromagnetic radiation 126 … objective lens 140 focuses the beam 126 through the base 172 of the sample plate 170 and directs the beam 126 to an interrogation space located on the opposite side of the sample plate 170 from which the beam 126 entered … Any number of radiation sources can be used in a scanning analyzer system 100 without departing from the scope of the disclosure … interrogation space may be moved in the sample, by moving the microfluidic cartridge 502 along the x-axis dimension with respect to the optics module 560 as shown in FIG. 11G. The microfluidic cartridge 502 may be moved via the transport module 554 as described above …” in paragraphs 48, 55, and 281);
(b) a color filter component arranged at a transmission light path of the first dichroic mirror, and the color filter component configured to receive fluorescence signals e.g., “… objective lens 140 focuses the beam 126 through the base 172 of the sample plate 170 and directs the beam 126 to an interrogation space located on the opposite side of the sample plate 170 from which the beam 126 entered … beam 126 excites the label attached to the single molecule of interest located on the sample plate 170. The label emits radiation that is collected by the objective 140 … Because the fluorescent light detected is different than the color of the electromagnetic radiation source 110, the fluorescent light passing the dichroic mirror 160 passes through a tube lens 180, an aperture 182, a detector filter 188 and detector lens 186 to a detector 184 …” in paragraph 48); and
(c) a fluorescence receiving component having multiple fluorescence receiving channels, the fluorescence receiving component comprises multiple optical elements (e.g., “… Referring to FIGS. 1A & 1B, the detector 184 (or other embodiments) can capture the amplitude and duration of photon bursts from a fluorescent moiety, and convert the amplitude and duration of the photon bursts to electrical signals. Detection devices such as CCD cameras, video input module cameras, and Streak cameras can be used to produce images with contiguous signals. Other embodiments use devices such as a bolometer, a photodiode, a photodiode array, avalanche photodiodes, and photomultipliers which produce sequential signals. Any combination of the aforementioned detectors can be used … two or more detectors can be used to detect individual particles that are each tagged with two or more labels emitting light in different spectra …” in paragraphs 86 and 90).
While Bishop et al. also disclose (paragraphs 90 and 299) that “… two or more detectors can be used to detect individual particles that are each tagged with two or more labels emitting light in different spectra … Application No. 62/093,315 filed Dec. 17, 2014, the contents of which is incorporated by reference in their entirety …”, the instrument of Bishop et al. lacks an explicit description that the “two or more detectors” are each arranged at a fluorescence reflection light path and/or Application No. 62/093,315 filed Dec. 17, 2014, the contents of which is incorporated by reference in their entirety” is the provisional application in US 2016/0178520 (Livingston et al.).  Further, Livingston et al. teach two or more detectors are each arranged at a fluorescence reflection light path and/or a fluorescence transmission light path formed by at least one second dichroic mirror (e.g., see “… three detectors configured to detect electromagnetic radiation from three label species … Each of the dichroic filters 524, 534, 544 can help to ensure that its respective detector 584A-584C receives photons from a corresponding label type …” in 
    PNG
    media_image1.png
    1385
    2386
    media_image1.png
    Greyscale
 and paragraphs 210 and 211).  Further, cartridge shuttles are well known in the art (e.g., see “… cartridge gripper includes a base member having a planar stage surface portion 401 … gripper includes a pair of parallel engagement elements 410,411 configured to secure said sample cartridge side edge portions. One or both of the engagement elements can be angled or "dove-tailed" in configuration. The engagement elements can be formed of any suitable material and can be … resilient … gripper may include a pair (or more) of rails 412, 413 connected to and positioned on the gripper surface portion to reduce friction between the cartridge and the gripper, and facilitate the sliding of a cartridge into and out of place …” in paragraphs 117-119 and annotations in 
    PNG
    media_image2.png
    1069
    2254
    media_image2.png
    Greyscale
 of Sink et al. and 
    PNG
    media_image3.png
    990
    1547
    media_image3.png
    Greyscale
 of Bresolin et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional cartridge shuttle (e.g., comprising “… cartridge gripper includes a base member having a planar stage surface portion 401 … gripper includes a pair of parallel engagement elements 410,411 configured to secure said sample ” and wherein the angled engagement elements are integrally formed in side walls that are perpendicular to the base member) for the unspecified cartridge shuttle of Bishop et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange each of the “two or more detectors” of Bishop et al. at a fluorescence reflection light path and/or a fluorescence transmission light path formed by at least one second dichroic mirror, in order to “… detect individual particles that are each tagged with two or more labels emitting light in different spectra …”.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional cartridge shuttle (e.g., comprising:  a back wall with a notch is formed thereon; a bottom wall with a guide portion and a second elastic strip having an inclined front end surface arranged on a top end surface thereof; and perpendicular to the bottom wall are integrally formed left and right walls each with a guide portion and a limiting portion, which protrudes inward, at an upper edge thereof, and wherein the material of the left and/or right walls comprises first elastic strips arranged on an inner side) as the cartridge shuttle of Bishop et al.
	In regard to claim 4 which is dependent on claim 1, the cited prior art is applied as in claim 3 above.  The instrument of Bishop et al. lacks an explicit description of a e.g., see “… cartridge ejection components, including a chute system comprising a chute 590 and a kicker or kicker tab 592 …” in paragraph 176 and annotations in 
    PNG
    media_image4.png
    1093
    1719
    media_image4.png
    Greyscale
 of Sink et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional cartridge shuttle (e.g., comprising … cartridge ejection components, including a chute system comprising a chute 590 and a kicker or kicker tab 592 …”) for the unspecified cartridge shuttle of Bishop et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional cartridge shuttle (e.g., comprising a card slide plate and a card retaining plate that includes a fixation portion, a connection portion, and a card retaining portion matched with the notch, wherein a cut-through space through which the card holder goes is arranged between the fixation portion and the card retaining portion) as the cartridge shuttle of Bishop et al.
	In regard to claim 6 which is dependent on claim 1, while Bishop et al. also disclose (paragraphs 90 and 299) that “… two or more detectors can be used to detect individual particles that are each tagged with two or more labels emitting light in different spectra … Application No. 62/093,315 filed Dec. 17, 2014, the contents of which is incorporated by reference in their entirety …”, the instrument of Bishop et al. lacks an explicit description that the at least one second dichroic mirror is at least two second dichroic mirrors, which are sequentially arranged, with the second dichroic mirror close to the first dichroic mirror being arranged at a transmission light path of the first dichroic mirror and the later second dichroic mirror being arranged at a transmission light path of the previous second dichroic mirror.  It should be noted that “Application No. 62/093,315 filed Dec. 17, 2014, the contents of which is incorporated by reference in their entirety” is the provisional application in US 2016/0178520 (Livingston et al.).  Further, Livingston et al. teach that two or more detectors are each arranged at a fluorescence reflection light path and/or a fluorescence transmission light path formed by at least one second dichroic mirror (e.g., see “… three detectors configured to ” in Fig. 5B and paragraphs 210 and 211).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange each of the “two or more detectors” of Bishop et al. at a fluorescence reflection light path and/or a fluorescence transmission light path formed by at least two second dichroic mirror arranged along a transmission light path of the first dichroic mirror, in order to “… detect individual particles that are each tagged with two or more labels emitting light in different spectra …”.
	In regard to claim 9, the cited prior art is applied as in claim 1 above.  Bishop et al. also disclose an instantaneous multi-wavelength fluorescence detection method, which uses an instantaneous multi-wavelength fluorescence detection instrument, comprising steps of:
(a) inserting, into a card holder, a carrier of a sample to be detected, and moving the sample to be detected to a detection position of an optical module by a driving mechanism (e.g., “… cartridge shuttle 570 is configured to receive and releasably couple to the microfluidic cartridge 502. For example, the cartridge shuttle 570 can include a detent that engages a corresponding feature on the microfluidic cartridge 502 to allow the cartridge shuttle 570 to impart movement to the microfluidic cartridge 502. The transport motor 572 is operatively coupled to the cartridge shuttle 570 to impart motion to the cartridge shuttle 570 along an x-axis dimension within the analyzer system 504 … interrogation space may be moved in the sample, by moving the microfluidic cartridge 502 along the x-axis dimension with respect to the optics module 560 as shown ” in paragraphs 254, 255, and 281);
(b) emitting, by a light source, multiple irradiation lights of different wavelengths, which are reflected by a first dichroic mirror to the sample to be detected to excite multiple fluorescence signals of different wavelengths (e.g., “… electromagnetic radiation source 110 is aligned so that its output 126 … dichroic mirror 160 then reflects the electromagnetic radiation 126 … objective lens 140 focuses the beam 126 through the base 172 of the sample plate 170 and directs the beam 126 to an interrogation space located on the opposite side of the sample plate 170 from which the beam 126 entered … Any number of radiation sources can be used in a scanning analyzer system 100 without departing from the scope of the disclosure … different sources emit different wavelengths of EM radiation …” in paragraphs 48 and 55); and
(c) receiving the different wavelength fluorescence signals by optical elements, respectively (e.g., “… objective lens 140 focuses the beam 126 through the base 172 of the sample plate 170 and directs the beam 126 to an interrogation space located on the opposite side of the sample plate 170 from which the beam 126 entered … beam 126 excites the label attached to the single molecule of interest located on the sample plate 170. The label emits radiation that is collected by the objective 140 … Because the fluorescent light detected is different than the color of the electromagnetic radiation source 110, the fluorescent light passing the dichroic mirror 160 passes through a tube lens 180, an aperture 182, a detector filter 188 and detector lens 186 to a detector 184 … Referring to FIGS. 1A & 1B, the detector 184 (or other embodiments) can capture the amplitude and duration of photon bursts from a fluorescent moiety, and convert the amplitude and duration of the photon bursts to electrical signals. Detection devices such as CCD cameras, video input module cameras, and Streak cameras can be used to produce images with contiguous ” in paragraphs 48, 86, and 90).
While Bishop et al. also disclose (paragraphs 90 and 299) that “… two or more detectors can be used to detect individual particles that are each tagged with two or more labels emitting light in different spectra … Application No. 62/093,315 filed Dec. 17, 2014, the contents of which is incorporated by reference in their entirety …”, the method of Bishop et al. lacks an explicit description that the different wavelength fluorescence signals each detected by one of the “two or more detectors” are split by at least one second dichroic mirror reflecting and/or transmitting the fluorescence signals.  It should be noted that “Application No. 62/093,315 filed Dec. 17, 2014, the contents of which is incorporated by reference in their entirety” is the provisional application in US 2016/0178520 (Livingston et al.).  Further, Livingston et al. teach two or more detectors are each arranged at a fluorescence reflection light path and/or a fluorescence transmission light path formed by at least one second dichroic mirror (e.g., see “… three detectors configured to detect electromagnetic radiation from three label species … Each of the dichroic filters 524, 534, 544 can help to ensure that its respective detector 584A-584C receives photons from a corresponding label type …” in Fig. 5B and paragraphs 210 and 211).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange each of the “two or more detectors” of Bishop et al. at a fluorescence reflection light path and/or a fluorescence transmission … detect individual particles that are each tagged with two or more labels emitting light in different spectra …”.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. in view of Livingston et al., Sink et al., and Bresolin et al. as applied to claim(s) 1 above, and further in view of Parker Hannifin Corporation (HPLA Linear Actuators Brochure (February 2010), pp. 1, 10, 39, and 56).
	In regard to claim 2 which is dependent on claim 1, Bishop et al. also disclose that the driving mechanism comprises a guide rail component, a slider that can slide along the guide rail component, and a driving motor connected to the slider (e.g., “… transport motor 572 is operatively coupled to the cartridge shuttle 570 to impart motion to the cartridge shuttle 570 along an x-axis dimension within the analyzer system 504 … In one example, the transport motor 572 may be a stage stepper motor …” in paragraph 255).  The instrument of Bishop et al. lacks an explicit description that the “transport motor 572 is operatively coupled to the cartridge shuttle 570” via a belt drive component, the belt drive component comprises a driving wheel mounted on a driving shaft of the driving motor, a driven wheel arranged in opposite to the driving wheel, and a drive belt closely arranged on the driving wheel and the driven wheel, the slider is fixedly connected to the drive belt, and the card holder is connected to the slider via a slider connecting plate.  However, linear stages are well known in the art (e.g., see “… Toothed belt drive with rollers … assembly angle plate is used to connect a HPLA … to other machine components …” on pp. 10 and 39 of Parker Hannifin Corporation’s Brochure).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional linear stage (e.g., comprising “… Toothed belt drive with rollers … assembly angle plate is used to connect a HPLA … to other machine components …”) for the unspecified linear stage of Bishop et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional linear stage (e.g., comprising a driven wheel arranged in opposite to a driving wheel mounted on a driving shaft of the driving motor with a drive belt closely arranged on the driving wheel and the driven wheel, and the card holder is connected via a slider connecting plate to the slider that is fixedly connected to the drive belt) as the linear stage of Bishop et al.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. in view of Livingston et al., Sink et al., and Bresolin et al. as applied to claim(s) 1 above, and further in view of Kain (US 2008/0117425).
	In regard to claim 5 which is dependent on claim 1, Bishop et al. also disclose that the excitation light source component comprises a first convex lens arranged at a reflection light path of the first dichroic mirror (e.g., “… electromagnetic radiation source 110 is aligned so that its output 126 … dichroic mirror 160 then reflects the electromagnetic radiation 126 … objective lens 140 focuses the beam 126 …” in paragraph 48).  While Bishop et al. further disclose (paragraph 259) that “… additional optical elements such as, for example, scan lenses, mirrors, filters, and aperture stops may also be included in the optics module 560 …”, the instrument of Bishop et al. lacks an explicit description that the “additional optical elements” in the … input lasers 120 and 122 provide wavelengths of light corresponding to dyes used at various sites on a microarray 14. In the embodiment 172, however, a first laser 120 outputs its beam to a single mode fiber 124, followed by a collimator 174 that collimates this output. The collimated output may then be directed to a filter wheel 130, and the resulting beam 176 is directed, by mirrors 152 to a variable beam expander 180 of the type described above with reference to FIG. 12. Similarly, output from the second laser 122 is directed through a second filter wheel 130 and the resulting beam 178 is directed, such as via mirrors 152 to a second variable beam expander 182. Output from the variable beam expanders, then, is joined by a beam combiner 132 … As before, then, a combined radiation line 134 including light at the desired wavelengths will be produced and directed to the microarray 14 by a beam splitter 136. The remaining components of the system may be essentially identical to those described above with respect to FIG. 14 …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a collimation lens, a first optical filter, and fourth dichroic mirrors as the “additional optical elements” of Bishop et al. wherein the light emitted from each light source passes through the collimation lens and the first optical filter to one or more of the fourth dichroic mirrors configured to combine the light from the light sources then direct the combined light to the first dichroic mirror so as that any “… number of radiation sources can be used in a scanning analyzer system 100 …”.
7 which is dependent on claim 1, while Bishop et al. also disclose (paragraph 259) that “… additional optical elements such as, for example, scan lenses, mirrors, filters, and aperture stops may also be included in the optics module 560 …”, the instrument of Bishop et al. lacks an explicit description that the “additional optical elements” in the fluorescence receiving component comprises a plurality of second optical filters and second convex lenses, which are configured to collect fluorescence signals on a corresponding one of the optical elements, and the second optical filters and the second convex lenses are arranged between the optical elements and a corresponding one of the second dichroic mirrors. However, Kain teaches (paragraphs 82 and 88) that “… As will be appreciated by those skilled in the art, the wavelength at which the dyes of the sample are excited and the wavelength at which they fluoresce will depend upon the absorption and emission spectra of the specific dyes. Such returned radiation will propagate through beam splitter 136 as indicated generally by retrobeam 146 in FIG. 14. This retrobeam will generally be directed toward one or more detectors for imaging purposes. In the illustrated embodiment, for example, the beam is directed toward a mirror 148 and therefrom to a second dichroic beam splitter 150. A portion of the beam, as indicated by reference numeral 154, is then directed by mirrors 152 to a bandpass filter wheel 158 that filters the beam to obtain the desired output wavelength corresponding to one of the fluorescent dyes of the sites in the microarray … Similarly, a second portion 156 of the beam from beam splitter 150 is directed to another mirror through a different bandpass filter wheel 158 and projection lens 160 … remaining components of the system may be essentially identical to those described above with respect to FIG. 14 …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide second optical filters and second convex lenses as the “additional optical elements” of Bishop et al. wherein fluorescence signals are directed by the second dichroic mirrors through second optical filters and collect by … detect individual particles that are each tagged with two or more labels emitting light in different spectra …”.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. in view of Livingston et al., Sink et al., and Bresolin et al. as applied to claim(s) 1 above, and further in view of Buechler et al. (US 6,392,894).
	In regard to claim 8 which is dependent on claim 1, Bishop et al. also disclose a control system configured to receive a signal from each of the optical elements (e.g., “… data analysis system that receives input from the detector 184 and determines the appropriate analysis method for the sample being run, and outputs values based on such analysis … detector 560D is communicatively coupled to the processor 566 to provide signals indicative of the detected light to the processor 566 for processing and analysis …” in paragraphs 227 and 259), the control system being connected with an I/O module 564 may include one or more devices that are configured to receive inputs from a user and/or provide outputs to a user such as a display screen (e.g., see “… I/O module 564 may include one or more devices that are configured to receive inputs from a user and/or provide outputs to a user. In the illustrated example, the I/O module 564 includes a touchscreen (e.g., an LCD touchscreen) 564A …” in Fig. 5 and paragraph 261).  The instrument of Bishop et al. lacks an explicit description that “I/O module 564” includes a thermal transfer printer.  However, devices configured to provide outputs to a user are well known in the art (e.g., see “… User interface 112 provides one or more devices through which a user can interface with a fluorometer. In one embodiment, user interface 112 includes a keypad 162, a display 164, and a printer 166 … printer 166 can be implemented using a variety of different printing techniques. For example, in the portable embodiment, printer 166 can be implemented using a small thermal printer …” in the last complete column 6 paragraph and the first complete column 7  et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional output device (e.g., thermal transfer printer) for the unspecified output device of Bishop et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional output device (e.g., thermal transfer printer) as the output device of Bishop et al.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 12 May 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching, suggestion, or motivation to do so found in the references themselves.  In this case, Bishop et al. state (paragraphs 254 and 255) that “… cartridge shuttle 570 is configured to receive and releasably couple to the microfluidic cartridge 502. For example, the cartridge shuttle 570 can include a detent that engages a corresponding feature on the microfluidic cartridge 502 to allow the cartridge shuttle 570 to impart movement to the microfluidic cartridge 502. The transport motor 572 is operatively coupled to the cartridge shuttle 570 to impart motion to the cartridge shuttle 570 along an x-axis dimension within the analyzer system 504 …”.  The phase “For example” would teach or suggest to one of ordinary skill in the art that other cartridge shuttles can be used as a “cartridge shuttle 570”.  Thus there is some teaching, suggestion, or motivation to do so found in Bishop et al. to modify the cartridge shuttle.  Sink et al. and Bresolin et al. teach or suggest cartridge shuttles having features that may be desirable such as integrally formed left and right walls with bottom wall with “resilient” coating.  Further, the card dropping mechanism of Bishop et al. desirable features such as the ability to automatically process a plurality of cartridges.  Therefore, there is some teaching, suggestion, or motivation to do so found in the cited prior art to combine or modify the teachings of Bishop et al. to produce the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884